DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election/Restrictions
Any response to this restriction requirement, applicant is required to elect a single invention/specie to which the claims must be restricted. 

This application contains claims directed to the following patentably distinct species.
 
Specie 1, an embodiment of a vehicular camera for a vehicular vision system specified in a circuit board, an imager and a lens barrel; wherein each of said lens spacers is formed of a material having a coefficient of thermal expansion (CTE) of 10 ppm/°C or less; including claims 1-13;

Specie 2, an embodiment of a vehicular camera for a vehicular vision system specified in a circuit board, an imager and a lens barrel; wherein each of said lens spacers is formed of a material having a coefficient of thermal expansion (CTE) of 5 ppm/°C or less; wherein a focus distance impacted by the first CTE of the material that forms said lens barrel and by the second CTE of the material that forms said lens holder comprises a distance from said inner end of said lens barrel to an image plane of said imager; including claims 14-17;

Specie 3, an embodiment of a vehicular camera for a vehicular vision system specified in a circuit board, an imager and a lens barrel; wherein said lens spacers comprise at least two lens spacers, with a first spacer of said at least two lens spacers disposed between lens elements of a first pair of adjacent lens elements and a second spacer of said at least two lens spacers disposed between lens elements of a second pair of adjacent lens elements; wherein each of said lens spacers is formed of a material having a coefficient of thermal expansion (CTE) of 5 ppm/°C or less; wherein the first CTE of the material that forms said lens barrel matches within 5 percent the second CTE of the material that forms said lens holder; including claims 18-22;

The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record. 

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (e.g., 

A telephone call was not made to applicant's attorney due to the complexity of description in the restriction requirement.
 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.



Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.  If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  



/JIE LEI/Primary Examiner, Art Unit 2872